                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARREN HENDERSON,                                   Case No. 17-cv-06977-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                             ORDER REGARDING UNSERVED
                                                 v.                                          DEFENDANT; DENYING
                                   9
                                                                                             PLAINTIFF’S DISCOVERY MOTION
                                  10     J. LEWIS, et al.,
                                                                                             Re: Dkt. No. 35
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at California State Prison–Sacramento, proceeding pro se, filed this

                                  15   civil rights action pursuant to 42 U.S.C. § 1983 against officials and staff at Salinas Valley State

                                  16   Prison (“SVSP”), where he was previously incarcerated. On July 9, 2018, the Court screened

                                  17   plaintiff’s amended complaint and found that it stated a cognizable Eighth Amendment claim of

                                  18   deliberate indifference to serious medical needs. Service was ordered on five defendants. Four

                                  19   defendants have been served and have filed a waiver of reply pursuant to 42 U.S.C. § 1997e

                                  20   (g)(1). This order addresses: (1) the status of the unserved defendant; and (2) plaintiff’s motion

                                  21   “requesting that this court determine the sufficiency of the defendants’ answers to plaintiff’s first

                                  22   request for interrogatories,” which the Court construes as a motion to compel.

                                  23                                              DISCUSSION

                                  24   A.     Unserved Defendant

                                  25          On July 13, 2018, the summons for defendant Nurse Rodriqez was returned unexecuted

                                  26   with the following remark by the United States Marshal: “CDCR is unable to identify an employee

                                  27   with given last name.” Dkt. No. 22. On August 6, 2018, plaintiff provided the Court with

                                  28   additional identifying information for the unserved defendant, including the fact that she was a
                                   1   licensed vocational nurse (“LVN”) with the full name “J. Rodriquez.” Dkt. No. 27. On October

                                   2   4, 2018, counsel for the served defendants filed a notice reporting that the SVSP Litigation

                                   3   Coordinator could not identify an LVN J. Rodriquez, but that an LVN with a similar name—J.

                                   4   Rodriguez—is a current SVSP employee. Dkt. No. 36. Plaintiff will be instructed to notify the

                                   5   Court whether this is his intended defendant, pursuant to the instructions below.

                                   6   B.       Plaintiff’s Motion to Compel

                                   7            Plaintiff has filed a motion “requesting that this court determine the sufficiency of the

                                   8   defendants’ answers to plaintiff’s first request for interrogatories,” complaining that defendants

                                   9   have objected to all nine of his interrogatory requests. Dkt. No. 35 at 1. The Court construes the

                                  10   filing as a motion to compel.

                                  11            To promote the goal of addressing only very specific disagreements (rather than becoming

                                  12   an overseer of all discovery), the court requires that the parties meet and confer to try to resolve
Northern District of California
 United States District Court




                                  13   their disagreements before seeking court intervention. See Fed. R. Civ. P. 37(a); N.D. Cal. Local

                                  14   Rule 37. Where, as here, one of the parties is a prisoner, the court does not require in-person

                                  15   meetings and instead allows the prisoner and defense counsel to meet and confer by telephone or

                                  16   exchange of letters. Although the format of the meet-and-confer process changes, the substance of

                                  17   the rule remains the same: the parties must engage in a good faith effort to meet and confer before

                                  18   seeking court intervention in any discovery dispute.

                                  19            The motion to compel will be DENIED because plaintiff fails to certify that he has fulfilled

                                  20   the meet and confer requirements under Rule 37(a)(1) of the Federal Rules of Civil Procedure and

                                  21   Civil Local Rule 37-1(a). Should plaintiff believe a motion to compel is necessary in the future,

                                  22   plaintiff must include a copy of the request for discovery in his motion to compel, and must

                                  23   include a certification that describes, in detail, plaintiff’s efforts to meet and confer, as well as

                                  24   defendants’ responses. The parties are reminded that they must put forth a good faith effort to

                                  25   resolve discovery disputes and shall be thorough and specific in their communications with each

                                  26   other.

                                  27            Plaintiff has also filed a “first request for admissions.” Dkt. No. 35 at 2-3. Discovery

                                  28   requests and responses normally are exchanged between the parties without any copy being sent to
                                                                                           2
                                   1   the court. See Fed. R. Civ. P. 5(d)(1) (listing discovery requests and responses that “must not” be

                                   2   filed with the court until they are used in the proceeding or the court orders otherwise).

                                   3          In sum, plaintiff is advised that the court generally is not involved in the discovery process

                                   4   and only becomes involved when there is a dispute between the parties about discovery responses.

                                   5   Unless and until plaintiff files the requisite certification demonstrating that he has conferred with

                                   6   counsel for defendants, making known his intention to file a motion to compel, the Court will not

                                   7   interfere with discovery matters.

                                   8                                             CONCLUSION

                                   9          For the foregoing reasons, the Court orders as follows:

                                  10          1. Plaintiff should notify the Court, within fourteen (14) days of the date this order is

                                  11   filed, whether the person identified by the SVSP Litigation Coordinator as LVN J. Rodriguez is

                                  12   the intended defendant.
Northern District of California
 United States District Court




                                  13          2. Plaintiff’s motion to compel is DENIED without prejudice as premature.

                                  14          This order terminates Dkt. No. 35.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 10/12/2018

                                  17

                                  18
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  19                                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
